Citation Nr: 0902115	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals, 
fracture, left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974 and from December 1974 to December 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in November 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has tinnitus due to his military service.

2.  Prior to May 7, 2007, the evidence shows that the 
veteran's residuals, fracture, left clavicle were manifested 
by intermittent pain; good ranges of motion with no 
indication of pain and no indication of weakened movement, 
excess fatigability and incoordination and repetitive motion; 
and no swelling.

3.  Examination on May 07, 2007 showed the veteran's 
residuals, fracture, left clavicle were manifested by range 
of motion testing with pain, as well as additional functional 
impairment evidenced by pain on motion as well as weakened 
movement, excess fatigability and incoordination after even 
the least strenuous repetitive motion exercise.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred as a result of his 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial compensable rating for 
residuals, fracture, left clavicle have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5200, 5201, 5202, 
5203 (2008).

3.  The criteria for an increased rating of 20 percent for 
residuals, fracture, left clavicle have been met from May 07, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5200, 
5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  In the present 
matter a staged rating is necessary.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees. 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion midway between the side and shoulder 
level is rated as 30 percent for the major shoulder and 20 
percent for the minor shoulder; limitation of motion of the 
arm to 25 degrees from the side is rated as 40 percent for 
the major shoulder and 30 percent for the minor shoulder.  38 
C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

History and Analysis 

Service connection for tinnitus

The veteran contends that service connection is warranted for 
tinnitus because it is related to his exposure to noise 
during his military service.  He testified during his 
November 2008 hearing that he was in maintenance, which 
involved chipping paint off vessels so they could be 
repainted.  He used chipping hammers banging on the hull, 
which are extremely loud.  He also used deck crawlers, which 
were big machines that had an intense amount of noise when 
used.  While he used some three pronged hearing aids, they 
were not effective.  The veteran was also in the engine rooms 
of the boats he worked on at times, which were loud.  
Further, he drove trucks for a number of years in service, 
which were noisy.  The veteran testified that he was 
stationed aboard a large tugboat, which often blew its 
foghorn, at one point during service in the Azores.  This 
sound was deafening.  Ear protection was only provided 
sometimes, and it was never effective.  The veteran's service 
records show that his MOS in service was a watercraft 
operator.  Given the veteran's maintenance duties and service 
on tugboats and likely exposure to other acoustic trauma the 
Board accepts the veteran's contention of noise exposure in 
service.

While the veteran contends that he developed tinnitus during 
service, available service treatment records reveal no 
complaints or treatment for tinnitus during service.  
Nonetheless, the veteran now contends that he first noticed 
ringing in his ears in 1975.  

An August 2004 VA audiologist, who reviewed the veteran's 
entire claims file, noted that the veteran's chief complaint 
was hearing loss and tinnitus.  Pertinent service history 
indicated was hazardous noise exposure as a crew member on 
boats, responsible for painting and removing paint with 
electric tools and chippers.  The veteran had a history of 
occupational noise exposure as a truck driver, but denied 
recreational noise exposure.  The veteran complained of 
constant bilateral tinnitus, present since 1975.  The 
examiner reported that the veteran's tinnitus was matched 
with a 4000 Hz tone at 0 decibels.  The audiologist opined 
that given the veteran's tinnitus dates back to his military 
service, it was as likely as not that it was caused by 
occupational noise exposure in service.  

A VA physician in August 2004 noted that the veteran had a 
history of noise exposure in service, including in engine 
rooms, firing field canons, howitzers and firing batteries.  
The veteran reported the onset of tinnitus around 1975.  The 
veteran also reported that he chipped paint of vessels and 
feels this noise contributed to his tinnitus.  He worked as a 
truck driver after discharge, but was not exposed to noise 
through his occupation.  He denied recreational noise 
exposure.  The examiner noted the August 2004 audiologist's 
finding that the veteran's tinnitus was matched with a 4000 
Hz tone.  He opined that he agreed with the audiologist that 
since the veteran's tinnitus was present during military 
service, it was at least as likely as not that the tinnitus 
was a result of noise exposure he experienced during military 
service.  

Although the service treatment records available do not 
document any complaints regarding tinnitus, there is evidence 
that the veteran did serve as a watercraft operator, which 
could certainly expose the veteran to noise.  Furthermore, 
though the medical records available to the Board do not show 
any post-service treatment until 2004, the veteran's own 
statements are competent to provide a continuity of 
symptomatology by describing the ongoing ringing in his ears 
since discharge from service.  See 38 C.F.R. § 3.303(b).  

There is no contrary medical opinion of record.  Not only is 
there no medical opinion against the veteran's claim, but 
there is medical evidence - the August 2004 VA audiologist's 
opinion and the August 2004 VA physician's opinion -- in 
support of the veteran's claim.  See, e.g., Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (indicating the Board may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the veteran).  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statement renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  There is nothing in the record to cause the 
Board to question the veteran's credibility.  Therefore, the 
Board accepts that the veteran was exposed to acoustic trauma 
engaged in various occupational and maintenance activities 
during military service.  

While there is evidence both for and against the claim, 
taking into account both the acoustic trauma the veteran 
suffered in service with the unrefuted opinions of the VA 
audiologist and VA physician who opined that the veteran's 
tinnitus was related to his military service, it is clear 
that the evidence regarding the veteran's tinnitus is at 
least in equipoise.  "[T]he fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  See Gilbert, supra.  Therefore, service connection 
for tinnitus is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist for service connection for tinnitus would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Increased rating for residuals, fracture, left clavicle

An October 2004 rating decision granted the veteran service 
connection and assigned an initial noncompensable rating, 
effective from August 18, 2003.  The veteran seeks a 
compensable rating. 

VA treatment records from January 2004 show that the veteran 
complained of pain in his left collar bone.  In terms of 
exercise, the veteran reported that he does not exercise but 
is very active.  He indicated he recently had moved into a 
new home and it involved a lot of lifting and moving.  The 
veteran reported that the pain for his left shoulder was on 
and off, was localized and he had not noticed any swelling.  
Upon examination the examiner found no clubbing, cyanosis or 
edema in the veteran's extremities.  Range of motion was 
found to be within normal range.  The examiner noted 
deformity post healing of the collarbone on the left; but 
there was no swelling overlying it.  The examiner emphasized 
that the veteran had good range of motion in all joints.  The 
veteran was proscribed medication for pain.  

Various VA treatment records, private treatment records and 
Social Security Administration disability determination 
records reflect multiple health problems the veteran suffers 
from, including cervical spine issues, degenerative joint 
disease, right shoulder problems and depression.  The veteran 
has undergone procedures for his right shoulder and rotator 
cuff.  These records do not reflect evaluations of the 
veteran's residuals, fracture, left clavicle.

A VA examiner in May 2007 noted that the veteran reported 
pain, weakness, stiffness and a lack of endurance in his left 
clavicle.  The veteran indicated that the joint flares up 
when the weather gets cold and that the severity, frequency 
and duration is about 7/10 and 10/10; he always has pain, 
although especially when he sleeps and lies on his side.  The 
veteran is right handed.  Mild passive and active range of 
motion of shoulder was measured, and normal range of motion 
was measured at 0 degrees with opposition, forward supination 
and pronation, and they were normal.  Shoulder rotation was 
measured with arm abducted to 90 degrees, flexion to 90 
degrees and shoulder forward flexion was from 0 to 180 
degrees.  The veteran had problems at 90 degrees, having pain 
at 90 degrees.  Shoulder abduction was 0 to 180 degrees and 
the veteran had pain at 90 degrees in the left shoulder.  
Shoulder external rotation was 0 to 90 degrees with pain at 
60 degrees.  Shoulder internal rotation was 0 to 90 degrees, 
but the veteran had pain at 60 degrees.  Repetitive range of 
motion of the shoulder in forward flexion, with at least 
three repetitions was accomplished and the veteran again had 
problems with forward flexion at 90 degrees and shoulder 
abduction at 90 degrees.  Externals and internal rotation 
limitation was at 60 degrees, with pain.  X-rays showed that 
the fracture of the clavicle is healing; there was no 
dislocation or breaking of the bones.  The examiner indicated 
an MRI showed a full thickness tear at the distal 
supraspinatus tendon attachment at the humeral head plate.  
The examiner found that the tear is at least as likely as not 
related to the clavicle injury.

A May 2007 MRI report diagnosed the veteran with abnormal 
appearance to the distal supraspinatus tendon at the 
attachment/footplate on the humeral head suggestive of full 
thickness tear.  No tendon or muscle retraction was shown.  A 
very small amount of subdeltoid bursa fluid and fluid 
adjacent to the distal supraspinatus tendon was found.  

During the veteran's November 2008 hearing, he testified that 
that his left clavicle had gotten worse, partly because he 
tore his supraspinatus.  The veteran testified that he has 
severe pain when he lifts half way up before shoulder level 
and has had it since its onset.  He hasn't had any treatment 
or surgery other than medication for the pain.  The veteran 
was told by his doctor that they will not perform surgery to 
repair the supraspinatus because he smokes.  He testified 
that he mainly uses his right arm, and takes precautions 
regarding lifting anything with his left shoulder because of 
the pain.  He cannot lift his left arm above his shoulder.  

A.  Prior to May 7, 2007

Based on the evidence of record, the Board finds that a 
compensable initial rating prior to May 7, 2007 is not 
warranted for the veteran's residuals, fracture, left 
clavicle.

The medical records prior to May 7, 2007 show that the 
veteran's residuals, fracture, left clavicle were 
characterized by intermittent pain.  The veteran displayed 
good ranges of motion with no indication of pain and no 
indication of weakened movement, excess fatigability and 
incoordination and repetitive motion.  Deformity post healing 
of the collarbone on the left was found; but with no 
swelling.  The veteran indicated in January 2004 that he was 
involved in lifting and moving.  Therefore, the veteran's 
residuals, fracture, left clavicle is best rated under 38 
C.F.R. § 4.124a, DC 5201, on the basis of limitation of 
motion of the arm, and not DC 5200, DC 5202 or DC 5203, as 
the veteran's residuals, fracture, left clavicle do not 
demonstrate ankylosis of the scapulohumeral articulation, 
malunion of the humerus or malunion of the clavicle.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The veteran is competent to report pain.  
The Board notes, however, that the veteran only reported 
intermittent pain, performed all range of motion testing and 
the May 2007 examiner did not note pain during the range of 
motion testing or on repetitive motion. 

The veteran's residuals, fracture, left clavicle most closely 
approximate a noncompensable rating under DC 5201, not 
showing limitation of motion of the arm at the shoulder 
level.  It also appears that the veteran's pain was transient 
and sporadic and does not more nearly approximate the 
criteria for a compensable evaluation.  See 38 C.F.R. § 4.7.  
Therefore, the Board finds that an initial compensable rating 
prior to May 7, 2007 is not warranted for the veteran's 
residuals, fracture, left clavicle.



B.  From May 07, 2007

Based on the evidence of record, the Board finds that an 
increased rating of 20 percent is warranted for the veteran's 
residuals, fracture, left clavicle from the date of the May 
7, 2007, VA examination.  

The Board notes that the veteran performed all range of 
motion testing, even with pain, during the May 2007 VA 
examination.  The examiner found that the veteran showed the 
following ranges of motion of the left arm, which is his 
minor arm, as follows:  flexion 0 to 180 degrees, adduction 0 
to 90 degrees, abduction 0 to 180 degrees, external rotation, 
0 to 90 degrees and internal rotation 0 to 90 degrees.  The 
ranges of motion were all normal and therefore noncompensable 
under DC 5201. 

The Board finds the veteran's statements credible that he 
continues to have constant pain that worsened over time, 
however.  The veteran's persistent complaints of pain and 
discomfort are consistent with the findings of pain on range 
of motion testing and the MRI results showing full thickness 
tear at the distal supraspinatus tendon attachment at the 
humeral head plate.  The veteran experienced extreme pain at 
the shoulder level on range of motion testing.  Symptoms of 
equivalent severity to limitation of motion of the arm at the 
shoulder level of the minor arm are shown by evidence of 
additional functional impairment as demonstrated by pain on 
motion as well as weakened movement, excess fatigability and 
incoordination after even the least strenuous repetitive 
motion exercise.  The veteran testified during his November 
2008 hearing that he has severe pain when he lifts his left 
arm up.  He uses his right arm mainly now, to avoid the pain 
associated with using his left shoulder, and cannot lift his 
left arm above his shoulder without pain.  

With consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, the Board finds that the veteran's residuals, 
fracture, left clavicle more closely approximate limitation 
of motion of the arm at the shoulder level.  Therefore, the 
Board finds that an increased rating of 20 percent from May 
7, 2007 is warranted for the veteran's residuals, fracture, 
left clavicle.

To assign a higher, 30 percent, rating for a minor arm, the 
evidence would have to establish that the veteran's 
residuals, fracture, left clavicle caused limitation of 
motion of the arm to 25 degrees from the side or its 
equivalent under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  There is no evidence that the veteran has limitation 
of motion of his left arm to 25 degrees from the side.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected residuals, fracture, left 
clavicle, does not more nearly approximate the criteria for a 
30 percent evaluation than those for a 20 percent evaluation.  
In light of the above, a rating higher than 20 percent is not 
warranted.  38 C.F.R. § 4.7.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increased rating of 20 percent for residuals, fracture, left 
clavicle is granted from May 7, 2007.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a June 2004 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the disability.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By a May 2008 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by the letter in May 2008.  
A June 2005 statement of the case (SOC) and June 2007 and 
July 2008 supplemental SOCs explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  The Board concludes 
that VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The record also contains SSA records.  
The veteran was given VA examinations in connection with the 
claim.  He testified in a hearing before the undersigned.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for tinnitus is granted.

An initial compensable rating for residuals, fracture, left 
clavicle is denied.

An increased rating of 20 percent for residuals, fracture, 
left clavicle, is granted from May 7, 2007, subject to the 
law and regulations regarding the payment of monetary 
benefits.


REMAND

Medical treatment records from the veteran's National Guard 
service are not included in the veteran's claims file and do 
not appear to have been requested.  These records should be 
obtained.  See 38 C.F.R. § 3.159(c)(1).  

In support of his claim, the veteran contends that he was 
exposed to red lead paint dust (lead tetroxide) while 
stripping paint and painting ships during service.  His 
duties included chipping and painting lead-based paint 
without protective clothing or special instructions.  The 
veteran has specifically alleged exposure and that his 
hearing loss may be due to this exposure.  He has also 
submitted medical information indicating that hearing loss is 
a potential symptom or effect over time of lead poisoning.  
However, the RO has not developed evidence specifically to 
determine the veteran's exposure to lead-based paints during 
service.  Further, none of the VA examiners have commented or 
opined about the possibility of the veteran's exposure to 
lead paint causing his hearing loss.

Service treatment records show that the veteran exhibited 
some symptoms that can be associated with exposure to lead or 
lead poisoning, including undetermined welts on the veteran's 
body and abdominal pain.  On remand and after receipt of any 
National Guard records and records that could document lead 
paint exposure, a medical opinion should be obtained 
concerning whether the veteran has bilateral hearing loss due 
to exposure to lead paint. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
steps to secure the appellant's National 
Guard medical records from his service or 
alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

2.  The AMC/RO should engage in 
development to determine whether the 
veteran was exposed to red lead paint 
(lead tetroxide) dust during service, 
including through his claimed boat 
maintenance activities.  

3.  Once the above has been accomplished, 
refer the veteran's claims folder to a VA 
medical doctor (not an audiologist) or 
otologist, as appropriate, for an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any hearing loss disability 
is medically related to the veteran's 
active military service, including as due 
to exposure to lead tetroxide (red lead 
paint) dust exposure.  The entire claims 
file must be made available, and the 
medical opinion should include discussion 
of the veteran's documented medical 
history and assertions.  The basis and 
rationale for the opinion should be 
included in the report.  

4.  Readjudicate the claim based on the 
whole record.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


